Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 11/12/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, and 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168347 A1 to Rangaramanujam in view of Sharma (Polymer Chemistry, 2015). Rangaramanujamin teaches a dendrimer comprising a plurality of hydroxyl groups, wherein one or more prophylactic, therapeutic, or diagnostic agents are encapsulated in, associated with, or conjugated to the dendrimer and the dendrimer is formulated for systemic administration for local treatment of inflammation mediated by activated macrophages (abstract; paragraphs 1-16; examples; claims).  The macrophages may be resident macrophage cells of the brain (central nervous system) (paragraphs 2 and 6).  The dendrimer may be a PAMAM dendrimer, but polyester, polyether, polylysine, polyethylene glycol, and polypeptide dendrimers are also envisioned (paragraph 56).  Regarding the limitation in claim 42, “wherein the dendrimer does not comprise a triazatriphosphinine moiety,” the dendrimer of Rangaramanujamin does not comprise a triazatriphosphinine moiety.
2.
Sharma teaches dendrimers for nanomedicine and drug delivery comprising g G3 dendrimers bearing hydroxyl surface groups using AB3, AB5, and AB hypermonomers (Abstract; Results and Discussion; Conclusions).    Dendrimer 7 of Sharma has 180 hydroxyl groups and a diameter of 1.95-2.85 nm (between about 1 nm and about 15 nm; between about 1 nm and about 5 nm; between about 1 nm and about 2 nm), and therefore a hydroxyl surface density of 180/11.94 = 15 OH groups/nm2, 180/25.5 = 7 OH groups/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of at least five hydroxyl groups/nm3 depending on whether the hydrodynamic diameter determined by DLS experiments in methanol or the solvodynamic diameter calculated by NMR is used (page 1441, Table 1).  The outer hydroxyl groups provide reactive attachment to biologically active agents for nanomedicine and drug delivery (Introduction; Conclusions).  The hydroxyl terminal groups further provide a reactive platform for further growth and attachment of several other types of functionalities (Introduction; Conclusions).  The dendrimers provide relative ease of tailoring the chemistry to fit the chemical properties of selected biologically active agents (Introduction; Conclusions).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the hydroxylated dendrimers of Sharma as the hydroxylated dendrimer of Rangaramanujam.  The rationale for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Sharma will provide outer hydroxyl groups for reactive attachment of biologically active agents of Rangaramanujam, a reactive platform for further growth and attachment of other types of functionalities, and provide ease of tailoring the chemistry to fit the chemical properties of biologically active agents.

s 1-2, 5-10, and 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168347 A1 to Rangaramanujamin view of Bagul (Polymer Chemistry, 2017; IDS filed 7/8/2019).  Rangaramanujamin teaches a dendrimer comprising a plurality of hydroxyl groups, wherein one or more prophylactic, therapeutic, or diagnostic agents are encapsulated in, associated with, or conjugated to the dendrimer and the dendrimer is formulated for systemic administration for local treatment of inflammation mediated by activated macrophages (abstract; paragraphs 1-16; examples; claims).  The macrophages may be resident macrophage cells of the brain (central nervous system) (paragraphs 2 and 6).  The dendrimer may be a PAMAM dendrimer, but polyester, polyether, polylysine, polyethylene glycol, and polypeptide dendrimers are also envisioned (paragraph 56).  Regarding the limitation in claim 42, “wherein the dendrimer does not comprise a triazatriphosphinine moiety,” the dendrimer of Rangaramanujamin does not comprise a triazatriphosphinine moiety.
Rangaramanujam fails to teach using hydroxyl-terminated dendrimers having a surface density of hydroxyl groups of at least three hydroxyl groups/nm2.  
Bagul discloses dendrimers for pharmaceutical applications having high density surface hydroxyl groups and a method for obtaining them wherein the dendrimers have 20 and 40 hydroxyl groups (abstract; Results and Discussion; Scheme 5).  The Dendrimer of Scheme 5 has 40 hydroxyl groups and a diameter of 2 nm, and therefore a hydroxyl surface density of 3.2 OH group/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of OH groups of 9.5 OH/nm3.   The unique structures and multifunctional abilities allow controlled tailoring of the dendrimer surface and utilization of the dendrimers for nanomedicine (Introduction).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the hydroxylated dendrimers of Bagul as the hydroxylated dendrimer of Rangaramanujam.  The rationale for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Bagul will provide unique structures and multifunctional .

Response to Arguments
Applicant argues that Rangaramanujam describes poly(amidoamine) ("PAMAM") dendrimer compositions and their use in treatment of diseases of the eye. Rangaramanujam does not teach or suggest dendrimers having a surface density of hydroxyl groups of at least three hydroxyl group/nm2. Sharma does not teach or suggest non-poly(amidoamine) dendrimer with one or more prophylactic, therapeutic, or diagnostic agents encapsulated in, associated with, or conjugated thereto, much less formulated for systemic administration.  Bagul describes heterolayered hybrid dendrimers with optimized sugar head groups for enhancing carbohydrate-protein interactions. Bagul does not teach or suggest formulation suitable for systemic administration or for local treatment of inflammation mediated by activated macrophages.  Neither Rangaramanujam nor Sharma demonstrate a non-PAMAM  dendrimer,  wherein one or more prophylactic, therapeutic, or diagnostic agents  are encapsulated  in, associated  with, or conjugated to the dendrimer, and the dendrimer is formulated for systemic administration for local treatment of inflammation mediated by activated macrophages. The rejection provides no reason as to why one would have been motivated to substitute the dendrimers of Rangaramanujam, which were shown to be effective, for other dendrimers based on Sharma. A person skilled in the art would therefore have had no motivation to modify the dendrimers of Rangaramanujam based on Sharma, let alone modify them as in the present claims.  Furthermore, as the cited art does not demonstrate that non-PAMAM dendrimer-agent conjugates are capable of local treatment of inflammation mediated by activated macrophages, even if the references were somehow combined, it is not seen how their combination would have reached the rejected claims.    Claims 41-51 recite dendrimers having a surface density of hydroxy I groups of at least three hydroxyl groups/nm2, where 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that neither Rangaramanujam nor Sharma demonstrate a non-PAMAM  dendrimer, the examiner’s response is that the dendrimer of Rangaramanujam may be a PAMAM dendrimer, but polyester, polyether, polylysine, polyethylene glycol, and polypeptide dendrimers are also envisioned (paragraph 56).  Regarding applicant’s argument that the dendrimers are not formulated for systemic administration for local treatment of inflammation mediated by activated macrophages, the examiner’s response is that the dendrimers of Rangaramanujamin are formulated for systemic administration for local treatment of inflammation mediated by activated macrophages (abstract; paragraphs 1-16; examples; claims).  The macrophages may be resident macrophage cells of the brain 2, 180/25.5 = 7 OH groups/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of at least five hydroxyl groups/nm3 depending on whether the hydrodynamic diameter determined by DLS experiments in methanol or the solvodynamic diameter calculated by NMR is used (page 1441, Table 1).  What is critical is the hydroxyl surface density, and the artisan would understand that triazatriphosphinine in the exemplified compound can be exchanged with another moiety.  Sharma expressly teaches that derivatives of the hydroxylated dendrimers of the examples can be easily synthesized (Conclusions).  Regarding applicant’s argument that Compound 16 of Bagul is not a dendrimer, the examiner agrees that Compound 16 of Bagul is not a dendrimer.  However, Bagul discloses dendrimers for pharmaceutical applications having high density surface hydroxyl groups and a method for obtaining them wherein the dendrimers have 20 and 40 hydroxyl groups (abstract; Results and Discussion; Scheme 5).  The Dendrimer of Scheme 5 has 40 hydroxyl groups and a diameter of 2 nm, and therefore a hydroxyl surface density of 3.2 OH group/nm2 (at least three hydroxyl groups/nm2) and a volumetric density of OH groups of 9.5 OH/nm3.   The unique 2, in view of Sharma, it would have been obvious to use the hydroxylated dendrimers of Sharma as the hydroxylated dendrimer of Rangaramanujam.  The rationale for this is that Rangaramanujam desires hydroxylated dendrimers for delivery of active agents, and using the hydroxylated dendrimers of Sharma will provide outer hydroxyl groups for reactive attachment of biologically active agents of Rangaramanujam, a reactive platform for further growth and attachment of other types of functionalities, and provide ease of tailoring the chemistry to fit the chemical properties of biologically active agents.  Regarding applicant’s argument that they discovered In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The feature that applicant relies on, that is, that the present dendrimer lacks a targeting moiety, even if claimed, would not distinguish the claims over the prior art as neither Rangaramanujam nor Sharma require a targeting moiety.    Regarding applicant’s results, no experimental section is given for the results, particularly for four of the experiments which are described as “unpublished work.”  No statement is given that the experiments for linear PEG (10kDa), linear dextran (20kDa), 8-arm-Star PEG(10kDa), Bis-MPA (7kDa), D2-OH-60 (7kDa), PAMAM-G4-OH (14kDa), PAMAM-G6-OH (56kDa) were conducted in similar ways so that the results are comparable.  Further, the declaration draws a correlation between surface OH density and uptake in activated microglia, but this is not how the artisan would understand the data.   Each compound applicant tested has a very different chemical structure from the next.  The only two compounds that are similar are PAMAM-G4-OH and PAMAM-G6-OH, which both exhibit robust uptake in activated microglia.  Two of the three comparable examples use linear PEG and linear dextran. The artisan would not accept that there is an apples-to-apples comparison between linear PEG and linear dextran and dendrimers, which have very different physical and chemical properties.   There’s no 2, wherein one or more prophylactic, therapeutic, or diagnostic agents are encapsulated in, associated with, or conjugated to the dendrimers.   For these reasons, the results are not sufficient to overcome the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



February 7, 2022